DETAILED ACTION
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites that the locking device is transitionable between a locked and an unlocked position and that the outer and inner members are slideable in the locked position and fixed in the unlocked position – see lines 5-8. This renders the claims indefinite because is unclear how the inner and outer members can slide while the locking device is locked. In particular, paragraphs [0047] and [0049] disclose the opposite configuration wherein the inner and outer members are fixed when the locking device is locked and slideable when the locking device is unlocked. For examination purposes the claims will be treated consistent with the specification. 
Claims 2-7 are indefinite as they depend from indefinite claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanier (US 6,394,326).
Regarding claim 1, Lanier a vehicle cargo management system, comprising: an outer member 15/18 of a cargo retention frame 10; an inner member 11 of the cargo retention frame, the inner member at least partially received within the outer member; and a locking device 17/21 that is transitionable back-and-forth between a locked position and an unlocked position, the outer and inner members are slideable relative to each other when the locking device is in the unlocked position, the outer and inner members are fixed relative to each other when the locking device is in the locked position.
Regarding claim 2, see Figure 2 showing the cargo retention frame extending circumferentially continuously about an entire periphery of a frame aperture that is configured to receive cargo.
Regarding claim 3, locking members 17/21 enable the inner and outer members to be extended and retracted to the degree presently claimed. 

Claim(s) 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demick (US 5,492,257).
Regarding claims 16 and 19, Demick discloses a method of managing cargo, comprising: holding cargo within an aperture of a cargo retention frame 21 of a frame aperture that is pivotably connected at 35 to a vehicle, the frame adjustable to change a size of the frame aperture (see telescoping members 41/42 defining inner and outer members that extend and retract to increase and decrease the frame aperture as in claim 19).
Regarding claim 18, to the degree claimed the back of seat 12 forms a wall of the vehicle cargo bed 16, the frame being pivotally attached thereto. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734